Citation Nr: 1756687	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-18 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder, and mood disorder.

2.  Entitlement to service connection for a skin condition.  

3.  Entitlement to service connection for a liver condition, to include hepatitis B and hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

These matters come before the Board of Veterans Appeals' (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  . 

The Veteran testified before the undersigned Veterans Law Judge in a June 2016 video conference hearing.  A transcript of that hearing has been associated with the file.  

In August 2016 the Board denied all the claims on appeal.  The Veteran appealed the three issues identified on the from page of this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a Joint Motion for Partial Remand (JMPR), vacating and remanding the matters to the Board in May 2017.  

In the JMPR the parties agreed that the Board did not:  provide adequate reasons as to whether the Veteran was entitled to the combat presumption under 38 U.S.C. 1154(b), discuss the April 2007 VA examination where the Veteran was assessed with PTSD and the June 2009 VA medical record that diagnosed anxiety disorder and mood disorder, or discuss the Veteran's contentions that he experienced a recurrent rash in his groin area since service.  

The issues of entitlement for service connection for psychiatric disorder and skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no competent evidence of the presence of a liver condition.  


CONCLUSION OF LAW

The criteria for service connection for a liver condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury or disease in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a) (West 2012).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.  

Factual Background and Analysis

During the June 2016 hearing, the Veteran testified that he was diagnosed with hepatitis C at the Red Cross in 1979 or 1980.  He reported sharing razors and toothbrushes in service, and denied any blood transfusion or receiving any tattoos while in service.  He also testified that when he was in combat he believes he was exposed to blood and bodily fluids from others.  He confirmed that he was not receiving treatment at the time of the hearing.  

The Veteran's service treatment records do not show any diagnosis of, treatment for, or complaints of a liver condition or any symptoms of a liver condition.  In his July 1969 separation examination the Veteran denied any stomach, liver, or intestinal trouble.

VA treatment records dated February 2009 and October 2009 indicate that the Veteran declined a hepatitis C antibody test.  A February 2010 VA treatment record indicates that orders for a hepatitis C antibody lab test were placed.  There are no subsequent VA medical treatment records of evidence to confirm the hepatitis C antibody lab test was performed.  

An October 2009 VA mental health treatment note indicates that he did not have risk factors for hepatitis.   

A January 2008 private treatment record lists "Hep B" under "interventions" but does not indicate any treatment, formal diagnosis, or any additional information pertaining to hepatitis. 

The Board notes that the JMPR pointed to the fact that the Board failed to mention the combat presumption when analyzing service connection for liver condition.  Given the broader background which fails to show the Veteran to have a liver disability, the harm in the Board's failure to discuss the combat presumption is not obvious.  Nevertheless, even assuming the Veteran accurately described his service, and was exposed to blood or bodily fluids of others as may occur in combat that does not establish a current disability or a nexus between a current disability and service.  

In this case, the only evidence that the Veteran has a liver condition comes from the Veteran's subjective statements.  The Board acknowledges the argument made by the Veteran's representative in the Appellate Brief submitted October 2017.  There is one medical record of evidence that mentions hepatitis B, but in the broader context of the case, that alone does not establish the fact.  Likewise, the choice of the wording is hardly an explicit conclusion the Veteran has hepatitis B.  The Board understands that the Veteran and his representative believe that the Veteran has hepatitis, but the medical evidence of record is far more probative and outweighs their contentions.  

The Board notes that the Veteran is competent to report symptoms as that requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, neither he nor his representative is competent to attribute any symptoms as part of a diagnosis of hepatitis and they are laypersons in this regard.  

The greater weight of the evidence is against the conclusion the Veteran has a liver condition, and therefore, the Board must deny the claim.  


ORDER

Service connection for a liver condition is denied. 



REMAND

The medical records in this case document a variety of psychiatric diagnoses, although a more recent medical assessment of record (January 2016) indicates that the Veteran does not have a mental health diagnosis.  An explanation for the manifest disconnect in these records should be sought.  

With respect to the skin claim, the Veteran has mentioned he experiences an intermittent groin rash since service resulting in scarring of his upper legs.  This does not appear to have been specifically evaluated by medical personnel.  That should be accomplished.  

Finally, any outstanding records should be identified and obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant records he wishes to be considered in connection with this matter, which records should be sought.  

2.  Following completion of the above, arrange for the Veteran to undergo a mental health examination to determine the nature and etiology of any acquired psychiatric disorder(s) as may be diagnosed.  The claims file should be provided to the examiner for review.  

For any psychiatric disability diagnosed, the examiner should enter an opinion as to whether it is due to an in-service disease or injury, and if PTSD is diagnosed, the stressor/s upon which the disability is based should be clearly identified.  

If no psychiatric disability is currently diagnosed, the examiner should discuss the medical understanding of such a medical history as the Veteran's, where numerous records have previously indicated the presence of psychiatric illness.  It would be helpful if the discussion included comment on whether earlier entries should be considered erroneous or incomplete in light of later developments, or whether cures should be considered to have taken place.  

3.  The Veteran should be provided an evaluation of his claimed skin condition, including an intermittent groin rash with scarring.  The claims file should be provided to the examiner.  For any relevant skin diagnosis the examiner should express an opinion as to whether it may be due to an in-service disease or injury, including one manifested in service by an intermittent groin rash.  

4.  After completion of the above and any further development deemed necessary by the AOJ, the issues on appeal should be re-adjudicated.  If any benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


